Citation Nr: 0716190	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  01-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD).

6.  Entitlement to separate 10 percent ratings for bilateral 
tinnitus.

7.  Entitlement to an effective date prior to July 30, 1999, 
for the grant of service connection for post-concussive 
headaches.

8.  Entitlement to an effective date prior to January 19, 
2001, for the grant of service connection for tinnitus.

9.  Entitlement to an effective date prior to January 19, 
2001, for the grant of service connection for otitis media.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for post-concussion headaches, effective July 30, 
1999, and denied service connection for pulmonary and heart 
disorders.  In a June 2002 rating decision the RO denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for PTSD, and in August 2003 the RO denied service connection 
for left ear hearing loss and neck disorders.  In a February 
2005 rating decision the RO granted service connection for 
tinnitus, rated as 10 percent disabling, and otitis media, 
with effective dates of January 19, 2001.  The veteran 
perfected appeals of those issues.

In an August 2004 rating decision the RO denied entitlement 
to a total rating based on individual unemployability.  The 
veteran submitted a notice of disagreement with that decision 
in April 2005, and the RO issued a statement of the case in 
November 2005 and a supplemental statement of the case in 
December 2005.  The veteran, however, failed to submit a 
substantive appeal within 60 days of the statement of the 
case or the supplemental statement of the case.  For that 
reason the issue of entitlement to a total rating based on 
unemployability is not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2006).

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The veteran has been provided a copy of the hearing 
transcript and has not reported any disagreement with it.  

The veteran has also raised the issues of entitlement to 
service connection for a back disorder and PTSD based on in-
service sexual trauma; service connection for depression, the 
residuals of a right wrist laceration, gastroesophageal 
reflux disease, and a dental disorder as secondary to her 
service-connected seizure disorder; an increased rating and 
earlier effective date for the grant of service connection 
for right shoulder bursitis; clear and unmistakable error in 
the RO's January 1981 failure to grant an increase in 
compensation for a dependent child; and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a heart 
disorder.  These issues have not yet been adjudicated by the 
RO and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).

The issues of service connection for left ear hearing loss, a 
pulmonary disorder, a heart disorder, and a neck disorder; 
and entitlement to an earlier effective date for the grant of 
service connection for post-concussion headaches are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
ear hearing loss in May 2000.  The veteran was notified of 
that decision and did not appeal.

2.  The evidence submitted subsequent to the May 2000 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The injury that the appellant incurred at the VA medical 
center (MC) in 1993 was not a result of VA hospital care, 
medical or surgical treatment, or examination.

4.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

5.  The veteran's initial claim for service connection for 
tinnitus was received on January 19, 2001.  

6.  The RO denied entitlement to service connection for 
otitis media in October 1978.  The veteran was notified of 
that decision and did not appeal, and the October 1978 
decision is final.  

7.  The veteran's petition to reopen her claim for service 
connection for otitis media was received on January 19, 2001.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision in which the RO denied 
entitlement to service connection for a left ear hearing loss 
is final, new and material evidence has been received, and 
the claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1999); 
38 C.F.R. § 3.156 (2006).

2.  The criteria for entitlement to VA compensation benefits 
for PTSD pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

4.  The criteria for an effective date prior to January 19, 
2001, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2006).

5.  The criteria for an effective date prior to January 19, 
2001, for the grant of service connection for otitis media 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claims, the RO notified her of the 
information and evidence needed to establish entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 in June 2003 and 
June 2005; and entitlement to an earlier effective date in 
April 2006.  In those notices the RO also informed her of the 
information and evidence that she was required to submit, 
including any evidence in her possession, and the evidence 
that the RO would obtain on her behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claims.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2006).

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 has been denied, any question regarding 
the effective date is moot and any deficiency in the content 
of the notice is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has not been informed of what evidence is needed 
in order to reopen the previously denied claim for service 
connection for hearing loss.  Because the Board has reopened 
the claim, however, that failure is not prejudicial to the 
veteran.  In addition, she has not been informed of the 
evidence needed to show entitlement to separate ratings for 
bilateral tinnitus.  VA has no duty to inform her of the 
evidence needed to substantiate that claim, or to assist in 
the development of the evidence, because there is no 
entitlement to separate ratings under the law.  See Beverly 
v. Nicholson, 19 Vet. App. 394 (2005).

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claims, the RO has obtained the VA 
treatment records she identified.  She has not indicated the 
existence of any other evidence that is relevant to her 
claims; as such, all relevant data has been obtained for 
determining the merits of her claims and no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service Connection for Left Ear Hearing Loss

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2000).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2002).

The RO initially denied service connection for left ear 
hearing loss in October 1978 because an examination at that 
time showed her hearing to be normal.  The RO found in May 
2000 that new and material evidence had not been received to 
reopen that claim because an audiometric examination in May 
2000 again showed the hearing acuity in the left ear to be 
normal.  The veteran was notified of the May 2000 decision 
and did not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The evidence received subsequent to the May 2000 decision 
includes the report of a VA audiometric examination in July 
2003 that revealed a speech recognition score of 92 percent 
in the left ear.  That evidence indicates that the veteran 
has a left ear hearing loss disability as defined in 
38 C.F.R. § 3.385.  In addition, the examiner indicated that 
the hearing loss could be related to noise exposure during 
service.  This evidence is new, in that the evidence of 
record in May 2000 indicated the hearing in the left ear was 
normal.  The evidence is also material because it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
The Board finds, therefore, that evidence that is both new 
and material has been received, and the claim for service 
connection for left ear hearing loss is reopened.  The Board 
further finds that additional development is needed prior to 
considering the substantive merits of the claim for service 
connection.
Compensation for PTSD Pursuant to 38 U.S.C.A. § 1151

Compensation benefits shall be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The veteran claims to have PTSD as the result of a sexual 
assault by a VA physician that occurred when she was seeking 
medical treatment for ear disease in 1993.  She has presented 
medical evidence showing that she has PTSD as a result of 
that sexual assault.  VA's General Counsel has determined, 
however, that the statute authorizes the payment of 
compensation only for disabilities that actually result from 
the VA treatment or examination, and not disabilities that 
are incidental to that treatment but due to an intervening 
cause.  "A sexual assault, or other intentional tort 
committed by a VA employee, generally may not be considered 
part of "treatment" or an "examination" within the meaning 
of 38 U.S.C. § 1151, but would constitute an independent and 
intervening occurrence."  See VAOPGCPREC 1-99.  For that 
reason the Board finds that the VA examination or treatment 
did not cause the veteran's PTSD, and that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 is not shown as a 
matter of law.
Separate Ratings for Bilateral Tinnitus

The veteran contends that she is entitled to separate 
10 percent ratings for each ear because her tinnitus is 
bilateral.  In Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) held that the version of Diagnostic Code 6260 
that was in effect prior to June 2003 required the assignment 
of separate ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that 
the Court had erred in not deferring to VA's interpretation 
of its own regulation that Diagnostic Code 6260 provides no 
more than a single 10 percent rating for tinnitus, regardless 
of whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260.  Because there is no legal basis for awarding separate 
ratings for bilateral tinnitus, her appeal is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
Earlier Effective Dates

The veteran contends that she is entitled to an effective 
date in June 1978, following her separation from service, for 
the grants of service connection for tinnitus and otitis 
media because she had those disorders in service and has had 
them ever since.  The law and regulations provide that unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  The 
situation presented in this case is specifically addressed in 
both law and regulations.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

Regarding the claim for tinnitus, the evidence shows that the 
veteran did not submit any claim for service connection for 
tinnitus until January 19, 2001.  In a July 1978 application 
she claimed entitlement to service connection for hearing 
loss and otitis media, but she made no reference to tinnitus.  
There is nothing in any of the numerous statements she 
submitted prior to January 19, 2001 that expresses any intent 
to claim entitlement to service connection for tinnitus.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993) (in order to 
constitute an informal claim under 38 C.F.R. § 3.155(a), the 
document must identify the benefit being sought).  

A complaint of tinnitus was recorded on a VA audiometric 
examination on May 6, 2000.  She complained of noise exposure 
in service, but did not report tinnitus in service.  She 
stated that tinnitus came on gradually and had been present 
over the last 10 years.  She described it as a high pitched 
beeping.  The examiner did not diagnose tinnitus or connect 
it to service.  Because this report was made within the year 
before the claim was received, the Board has considered the 
provisions of 38 C.F.R. § 3.157.  That regulation provides:

a) General.  Effective date of pension or 
compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  A 
report of examination or hospitalization which 
meets the requirements of this section will be 
accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing 
law or Department of Veterans Affairs issue, if the 
report relates to a disability which may establish 
entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with 
respect to action on Department of Veterans Affairs 
initiative or at the request of the claimant and 
the payment of retroactive benefits from the date 
of the report or for a period of 1 year prior to 
the date of receipt of the report.  

(b) Claim.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the 
service-connected disability is not compensable in 
degree, receipt of one of the following will be 
accepted as an informal claim for increased 
benefits or an informal claim to reopen.  In 
addition, receipt of one of the following will be 
accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal 
claim for pension or compensation has been 
disallowed because of receipt of retirement pay.  
The evidence listed will also be accepted as an 
informal claim for pension previously denied for 
the reason the disability was not permanently and 
totally disabling.  
(1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed 
services.  The date of outpatient or hospital 
examination or date of admission to a VA or 
uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a 
uniformed service examination which is the basis 
for granting severance pay to a former member of 
the Armed Forces on the temporary disability 
retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-
VA hospital where a veteran was maintained at VA 
expense will be accepted as the date of receipt of 
a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received 
notice of admission will be accepted.  The 
provisions of this paragraph apply only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission.  
(2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  
(3) State and other institutions. When submitted by 
or on behalf of the veteran and entitlement is 
shown, date of receipt by the Department of 
Veterans Affairs of examination reports, clinical 
records, and transcripts of records will be 
accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized 
private  institutions, or other Government 
hospitals (except those described in paragraph 
(b)(1) of this section).  These records must be 
authenticated  by an appropriate official of the 
institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise 
findings will be verified by official examination.  
Reports received from private institutions not 
listed by the American Hospital Association must be 
certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician 
designee.  
38 C.F.R. § 3.157 (2006).  

The threshold requirement for a VA medical report to be 
considered an informal claim is found in the first sentence 
of subsection (b).  Either (1) a formal claim for pension or 
compensation must have been allowed or, in the alternative, 
(2) a formal claim for compensation disallowed for a very 
specific and limited reason, that the service-connected 
disability is not compensable in degree.  This provision does 
not refer to any claim for compensation for any disability.  
The sentence must be read together, in its entirety, as a 
consistent whole.  The rest of the sentence specifies that 
receipt of one of the following (medical records) will be 
accepted as (1) an informal claim for increased benefits or 
(2) an informal claim to reopen.  The first reference to 
increased benefits refers to the first situation where a 
claim has been allowed.  The second reference to an informal 
claim to reopen refers to the second situation where a formal 
claim for compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  This provisions does not provide an earlier 
effective date in other situations, such as an initial claim 
for service connection for a disability or a claim to reopen 
after a final denial on any basis other than the disability 
not being compensable.  

The last sentence of subsection (b)(1) may cause some 
confusion.  It states that the provisions of the paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This last 
sentence of the sub-subsection does not abrogate the 
threshold requirements at the beginning of the subsection, or 
the other provisions of the effective date laws and 
regulations.  It must not be taken out of context but must be 
read in relation to the prior wording.  The first part about 
a disability for which service-connection has previously been 
established clearly refers to the situation in which a formal 
claim for compensation has been allowed, as referred to at 
the beginning of the subsection.  The second part does not 
refer to any claim.  Rather, it refers to the remainder of 
the situations described in subsection (b):  where a formal 
pension claim has been allowed and the veteran is seeking 
increased pension benefits, where pension or compensation has 
been disallowed because of receipt of retirement pay, or 
where pension was previously denied for the reason the 
disability was not permanently and totally disabling.  

When 38 C.F.R. § 3.157 is read in context, in its entirety, 
it is clear that it has very limited application, does not 
apply to the veteran's claims, and that it does not form a 
basis for an earlier effective date in this case.  For that 
matter, the Board does not find any law or regulation which 
would over-ride the requirements of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Those provisions clearly establish that 
the effective date will be the date that the claim is 
received.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be granted in the absence 
of statutory authority; i.e., in the absence of a claim).  In 
this case, that means that the effective date for service 
connection for tinnitus can be no earlier than January 19, 
2001.  

Regarding the claim for otitis media, the veteran claimed 
service connection in the July 1978 application, which the RO 
denied in October 1978.  The veteran was notified of the 
October 1978 decision and did not appeal that issue, and the 
October 1978 denial of service connection for otitis media is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1978).  Because the October 1978 denial of service 
connection for otitis media is final, an effective date based 
on the July 1978 application is precluded as a matter of law.  
Sears v. Principi, 16 Vet. App. 244, 248 (2002), aff'd 349 
F.3d 1326  (Fed. Cir. 2003) ("The statutory framework simply 
does not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  The rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later 
reopened.").

The veteran did not again claim entitlement to service 
connection for otitis media until January 19, 2001.  Although 
she submitted numerous statements regarding other issues, in 
none of those statements did she express any intent to claim 
service connection for otitis media.  Crawford, 5 Vet. App. 
at 35.  Thus, the earliest possible effective date is January 
19, 2001.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also 
Shields, 8 Vet. App. at 349.  

In a report dated June 2, 2000, the veteran's VA physician 
stated that she had chronic otitis media on the right that 
was more likely than not related to her military service.  
Because this was within one year of the claim, the Board has 
again considered the application of 38 C.F.R. § 3.157 to this 
claim.  As discussed above, that regulation does not apply to 
reopening all claims, but by its clear terms applies only 
where a claim has previously been denied because the 
disability was not compensable in degree.  Since that is not 
the situation here, the regulation does not apply and does 
not provide a basis for an earlier effective date.  

The preponderance of the evidence shows that the earliest 
communication which could be considered a claim for service 
connection for tinnitus or a petition to reopen a claim for 
service connection for otitis media was received on January 
19, 2001.  As the preponderance of the evidence is against an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 is denied.

The claim of entitlement to separate 10 percent disability 
ratings for bilateral tinnitus is denied.

An effective date prior to January 19, 2001, for the grant of 
service connection for tinnitus is denied.  

An effective date prior to January 19, 2001, for the grant of 
service connection for otitis media is denied.


REMAND

Regarding the left ear hearing loss, the veteran's service 
personnel records show that her military occupational 
specialty (MOS) was communication equipment repair.  Her 
service medical records show that although she was treated 
for otitis media in the right ear, the left ear was 
repeatedly shown to be normal.  Left ear hearing acuity 
throughout service, including when tested on separation from 
service in February 1978 was normal.  The available medical 
evidence indicates that a left ear hearing loss was initially 
diagnosed in July 2003, more than 25 years after her 
separation from service.

The VA examiner in July 2003 found that the test results were 
consistent with a history of noise exposure.  It is not clear 
from the examination report, however, whether the examiner 
was limiting that finding to the right ear hearing loss, 
which was documented on separation from service, or including 
the left ear hearing loss, which was not.  The Board finds, 
therefore, that an additional examination and opinion are 
needed.

The veteran has also claimed entitlement to service 
connection for a pulmonary disorder, a heart disorder, and a 
neck disorder.  She reported having received treatment for 
these disabilities from VA since her separation from service, 
but her treatment records prior to August 1998 have not been 
associated with the claims file.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of her appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Her service medical records show that she was treated for 
chest congestion and coughing in September 1977, assessed as 
an upper respiratory infection; coughing and cold symptoms in 
October 1977, assessed as a cold and possible mild bronchitis 
and later as otitis media; a runny nose and cough in December 
1977, assessed as acute respiratory disorder; and a sore 
throat with coughing in January 1978, assessed as viral 
syndrome.  Physical examinations consistently showed the 
lungs to be normal.  When examined on separation from service 
in February 1978 she reported feeling short of breath when 
running, but examination again showed the lungs and chest to 
be normal.

The available medical records indicate that the veteran began 
receiving treatment for what became chronic asthma/bronchitis 
in July 1998.  Her VA physician has provided the opinion that 
her current chronic pulmonary disability is related to the 
symptoms she had in service, but that opinion was based on 
her report of continuing symptomatology since service.  
Additional development is needed in order to determine 
whether she has had pulmonary symptoms since service, and 
whether her current disability is related to service.

The medical evidence shows that the veteran has a congenital 
heart disorder, diagnosed as endomyocardial fibrosis.  She 
contends that the heart disorder was aggravated by her 
military service, and that the heart disease was noted when 
she received treatment at the VAMC in the early 1990s.  Those 
VA treatment records should be considered prior to 
determining the merits of her claim.

The medical evidence indicates that she currently has 
degenerative joint and disc disease of the cervical spine.  
She contends that the current neck problems are related to an 
injury that she incurred in service.  Her service medical 
records reflect complaints of neck pain after hitting her 
head on a metal pole in November 1977, which was attributed 
to muscle tension.  Later in November 1977 she again 
complained of neck pain, after a bunk fell on her neck.  X-
rays of the cervical spine at that time disclosed no 
abnormalities.  She also complained of a stiff neck in 
January 1978, which was attributed to viral syndrome.  
Although her physician has provided an opinion that the 
currently diagnosed neck disorder is related to the injuries 
she incurred in service, that opinion was based on her report 
of having experienced neck pain since then.  Her VA treatment 
records since service should be considered prior to 
determining whether her report of continuing symptomatology 
is credible.

In a May 2000 rating decision the RO granted service 
connection for headaches, effective with the date of claim 
for service connection of July 30, 1999.  The veteran 
perfected an appeal of the effective date assigned for the 
grant of service connection, and contends that she is 
entitled to an effective date in June 1978.  She claimed 
service connection for headaches in July 1978, which the RO 
finally denied in October 1978.  The veteran has asserted 
that the October 1978 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
headaches, which issue the RO has not yet addressed.  This 
issue is inextricably intertwined with her appeal of the 
effective date assigned for the grant of service connection, 
which is deferred pending the RO's adjudication of her claim 
of clear and unmistakable error.

Accordingly, these issues are remanded for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAMCs in Tampa and Bay 
Pines, Florida, including the St. 
Petersburg Outpatient Clinic, from June 
1978 to August 1998.  If those records 
have been retired, they should be 
recalled and associated with the claims 
file.

2.  After the development requested above 
has been completed to the extent 
possible, forward the veteran's claims 
file to a VA physician.  The physician is 
asked to provide an opinion on whether 
the currently diagnosed left ear hearing 
loss disability is not likely, likely, or 
at least as likely as not (a probability 
of 50 percent or greater) etiologically 
related to military service.  That 
opinion should be based on review of the 
evidence of record and sound medical 
principles, and not solely on the 
veteran's reported history.

3.  After the development requested in 
Paragraph #1 has been completed to the 
extent possible, forward the veteran's 
claims file to a VA physician.  The 
physician is asked to provide an opinion 
on whether the currently diagnosed 
asthma, bronchitis, and/or chronic 
obstructive pulmonary disease is not 
likely, likely, or at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to the 
chest congestion and coughing documented 
during service.  That opinion should be 
based on review of the evidence of record 
and sound medical principles, and not 
solely on the veteran's reported history.

4.  After the development requested in 
Paragraph #1 has been completed to the 
extent possible, provide the veteran a 
medical examination and obtain an opinion 
on whether the degenerative joint and 
disc disease of the cervical spine is not 
likely, likely, or at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to the 
neck injury during service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The opinion should be based on 
review of the evidence of record and 
sound medical principles, and not solely 
on the veteran's reported history.

5.  Adjudicate the issue of whether the 
October 1978 decision was clearly and 
unmistakably erroneous in denying service 
connection for headaches.

6.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


